Citation Nr: 1825111	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).
  
2.  Entitlement to service connection for degenerative disc disease of the thoracic and lumbar spines.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon that granted service connection for PTSD and assigned a 30 percent disability evaluation, effective May 14, 2010.  This decision also denied service connection for bilateral hearing loss and degenerative disc disease of the thoracic and lumbar spines.

During the pendency of appeal, the Veteran's PTSD was assigned a 50 percent disability evaluation, effective May 14, 2010.

The issue of entitlement to a rating in excess of 50 percent for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's thoracic and lumbar spine disabilities began during his military service, were caused or aggravated by his service, or were otherwise etiologically related to his service. 

2.  The weight of the evidence is against a finding that the Veteran's bilateral hearing loss began during his military service, was caused by his service, or is otherwise etiologically related to his service, to include as a result of the military noise exposure therein. 
CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the thoracic and lumbar spines have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).
 
2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran testified before the undersigned Veterans Law Judge.  Additionally, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Service Connection

In September 2010, service connection was denied for disabilities of the thoracic and lumbar spines, and bilateral hearing loss.  The Veteran timely appealed asserting aggravation of his thoracic and lumbar spines, discrepancies in the VA examination opinions, and continuing hearing loss since service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." 38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The nexus requirement, in pertinent part, can be established through objective medical evidence; the application of statutory presumptions for chronic diseases like arthritis and sensorineural hearing loss, when manifested to a compensable degree within a year of separation from service; or based on a continuity of symptomatology.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection can also be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a).  

Initially, the Board notes that the Veteran's current diagnoses and treatment are sufficient to establish a current disability related to his back and hearing.  Additionally, the record indicates the Veteran experienced in-service events related to his back and hearing.  As such, the remaining determination is whether a nexus exist between the current disabilities and the in-service events. 

Degenerative Disc Disease of the Thoracic and Lumbar Spines

The Veteran is seeking service connection for a back disability.  The Veteran's entrance examination notes chronic low back strain.   Additionally, his physical profile at entrance noted a 2 for lower extremities (to include the lumbar spine) and 1 in all other areas.  

"[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder." Wagner, 370 at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C. § 1153.

The Veteran's separation examination indicated no back problems.  Additionally, his physical profile at separation noted a score of 1 in all areas. Moreover, no medical professional appears to have concluded that the Veteran's pre-existing back disability was aggravated during service.

The Veteran testified that he did not actually recall sustaining any back injuries while in service, although he noted that according to his records he hurt himself lift a box while in Vietnam.  He added that he remembered going to sick call during basic training because his back was bothering him, but after a number of x-rays were taken, the Veteran recalled being told to go back being a soldier.    

Service treatment records confirm that the Veteran was seen in March 1969 with a back ache after bending over to pick something up.  He reported pain in the mid back.  Upon examination, he was noted to have mild tenderness in the mid-thoracic spine with spasm.  He was given no duty for three days and medication.

The Veteran's claims file is then silent for any back treatment until 2010.  Per the Veteran's testimony, after service he went into diamond drilling in Washington, and then moved to Alaska to work in cold storage and fishing, where he reported hurting his back.  He stated that he went to chiropractors on a number of occasions while in Alaska, and indicated that he had relied on his father to help him with his back while in Washington.

Here, the evidence does not appear to show that the Veteran's pre-existing back disability was aggravated during service.  The Veteran did receive treatment on one occasion for back problems, but it appears to have resolved after several days and the Veteran was returned to duty.  His back was found to be normal at separation.

In January 2014, a VA examiner concluded that the Veteran's back condition clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.

Following service, there is no record of treatment for the Veteran's back for multiple decades, although the Veteran did report seeking chiropractic.

Even if aggravation were conceded, which is not being done in this case, it would still need to be shown that the Veteran's current back disability was the result of his military service, to include his back injury in 1969.  However, the medical evidence of record is squarely against such a finding.

For example, a VA examiner in August 2010 VA opined that the Veteran's back disability was less likely than not related to his military service, noting that the Veteran's back condition was degenerative in nature, and that the onset of back pain coupled with the multilevel changes pointed toward a traumatic cause. 

An August 2010 VA examination opinion is of record.  The examiner opined that the Veteran's spine disabilities clearly and unmistakably existed prior service, and was not aggravated beyond its natural progression by an in-service event or injury.  However, the examiner was unable to opine whether the current condition was related to service without mere speculation.  The examiner noted that the evidence of record demonstrated no clear level of severity.

The Board finds the medical evidence highly probative.  The medical opinions of record indicate an absence of a medical nexus between the Veteran's military service and back disability.  Additionally, there is no medical opinion of record indicating that the Veteran's military service and current disability are causally related.  Further, VA treatment records show no indication that the Veteran's back disability was caused or aggravated by his military service.  As such, the Board finds that service connection is not warranted based on a medical nexus.  

Similarly, the Board finds that service connection is not warranted based on a statutory presumption or continuity of symptomatology.  The Veteran testified that he initially injured his back while working on his family farm prior to military service.  He then injured his back again during service, and a third time at some point after his separation from service.  The Veteran also testified that since his separation from service he experienced continuing back pain and his father would provide therapeutic services for him.  The Veteran later sought professional chiropractic treatment.  

Likewise, in December 2010 the Veteran reported experiencing back and neck pain most of his life.  He also reported that he strained his back in service and it bothered him throughout his time in the military.  However, it is also noted that the Veteran has consistently worked in highly physically demanding fields since service and as such, even if it were accepted that he experienced back pain after service, it is difficult to conclude that it was necessarily the result of his time in service.     

The Veteran was noted to have chronic low back strain upon entrance to service, but an absence of back problems upon separation from service.  Additionally, while the Veteran's physical profile upon entrance indicates the need for some activity limitation, his physical profile at separation indicated a high level of physical fitness and an absence of limitations.  Although the Veteran has reported experiencing continuing back problems while in service and after separation from service, his service medical records indicate a single incident of mid-thoracic back pain (not lumbar strain) that resolved with no further treatment or follow up.  These records weigh against the Veteran's statements that he experienced back problems continually.  

While the Board does not doubt the Veteran received chiropractic treatment for his back after his separation from service, the Veteran's testimony merely establishes back pain, possibly back spasms, rather than limitations or symptoms that demonstrate an underlying back pathology.  The Veteran's testimony does not establish degenerative disc disease of the lumbar or thoracic spine, or the precursor of such diseases since his separation from service.  

While the Veteran is considered competent to report experiencing back symptomatology, he has not been shown to possess the requisite medical knowledge and training to opine on the etiology of his back disability as such is a medically complex question.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Additionally, the evidence does not support finding that the Veteran has continually experienced a lumbar or thoracic disability since service as his separation physical found his back to be normal.  As such, the Board finds that service connection is not warranted under these additional criteria.

Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss which he believes is the result of military noise exposure.  The Board acknowledges the Veteran's military noise exposure and the fact that he is currently diagnosed with bilateral hearing loss for VA purposes.  However, service connection requires that the evidence show that the military noise exposure caused the hearing loss.  

Here, a number of VA opinions have been obtained throughout the course of the appeal from two examiners.  As will be discussed, one of the examiners initially concluded that it was at least as likely as not (50 percent or greater) that the Veteran's hearing loss was the result of his military noise exposure.  However, in his most recent statement, the examiner recanted that conclusion, indicating that he had more closely examined the evidence of record and based on that review, he believed that it was less likely than not that the Veteran's bilateral hearing loss was the result of his military noise exposure.  This joined the other examiner who had consistently concluded that the bilateral hearing loss was less likely than not the result of the Veteran's military noise exposure.

Turning to the evidence of record, an August 2010 VA examination is of record.  The Veteran was diagnosed with bilateral mild to severe sloping sensorineural hearing loss.  The Veteran reported an onset of hearing impairment shortly after military separation.  The Veteran also reported noise exposure pre-and-post service as well as occasional recreational noise exposure.  The examiner noted that military entry and exit testing indicated normal hearing bilaterally, with no significant high frequency threshold shifts.  The hearing loss was noted to have a high frequency slope, with slight noise notches present.  The examiner opined that it was less likely than not that the Veteran's hearing loss was related to his military service.  As rationale, the examiner noted that there was no significant high frequency threshold shift noted at separation.  

A September 2010 VA examination opinion is of record.  The examiner stated high frequency measurements were left blank on the Veteran's separation examination. The examiner opined that it was more likely than not that the Veteran's hearing loss was initially caused by acoustic trauma that he experienced in service without hearing protection.  The examiner noted that the Veteran's hearing loss was aggravated by conditions after service due extensive trauma experienced post service.  In January 2014, the examiner again opined that the Veteran's hearing loss was at least as likely as not incurred in or caused by service, explaining that the Veteran experienced extensive military acoustic trauma and his and his separation audiogram was not performed in the high frequencies where noise exposure impact would likely be reflected.  

A January 2014 VA examination is of record.  The examiner noted that the Veteran experienced a permanent positive threshold shift, but no significant shift in hearing sensitivity while in military service.  The examiner addressed a discrepancy in medical opinions and noted that the 2010 opinion stated there was no significant shift in hearing frequency at the higher levels during service when comparing separation and enlistment audiological testing.  Conversely, a more recent examination noted the exit examination did not include high frequency audiological measurements and thus hearing loss was likely due to military service.  In providing clarification, the examiner noted that the 4kHz category is considered high frequency and that there was no significant threshold shift during service.  Therefore, the Veteran's hearing loss was less likely than not due to his military service.

In response, the examiner who had provided the earlier opinions wrote in May 2014 that the Veteran's hearing loss was at least as likely as not incurred in, or caused by service, explaining that the Veteran reported exposure to rocket and mortar attacks in service and that hearing loss began within one year of service.  

However, in July 2014, the examiner who provided the September 2010, January 2014, and May 2014 medical opinions again reviewed the Veteran's claim, noting that he reviewed the conflicting evidence and was providing a clarifying opinion.  The examiner noted that while 4 kHz was tested on the Veteran's exit audiogram, full high frequency testing was not done. The examiner noted that the exit audiogram did in fact include 4 kHz testing, which was within normal limits, and based on such testing, he would change his medical opinion to conclude that it was less likely than not that the Veteran's hearing loss was related to his service connected acoustic trauma.  

The Board finds the medical opinions highly probative and assigns them great weight.  The Board notes there was a conflicting medical nexus opinion, however such opinion was clarified by the examiner, who had provided it, based on additional review of the medical record.  As such, the Board finds that the medical opinions of record consistently found the absence of a medical nexus between the Veteran's military service and current disability.  Additionally, there is no medical opinion of record indicating that the Veteran's military service and current disability are causally related.  As such, the Board finds that service connection is not warranted based on a medical nexus.  

Similarly, the Board finds that service connection is not warranted based on a statutory presumption or continuity of symptomatology.  The medical evidence of record includes no indication that the Veteran was diagnosed with hearing loss in either ear within one year of separation from service or on a continuing basis since separation from service.  The Veteran testified that during his first marriage, he often had to question what was said to him and had a challenging time understanding his children.  While the Veteran's testimony is credible, this testimony alone is not sufficient to establish that the Veteran had hearing loss for VA purposes within a year of service, as such an opinion would require audiometric testing.  Accordingly, service connection is denied. 


ORDER
  
Service connection for degenerative disc disease of the thoracic and lumbar spines is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran testified at a Board hearing that his PTSD had gotten worse, as such a new examination is required.  The Board is aware of the Veteran's professed reluctance to attend another examination, but based on the evidence of record the Board has not found that a higher rating can be granted at this time.  As such, in an effort to assist the Veteran, the Board will order an examination to be scheduled.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the 
severity of his service connected PTSD.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


